             Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 1 of 35



 1   SEYFARTH SHAW LLP
     Richard P. McArdle (pro hac vice application forthcoming)
 2   E-mail: rmcardle@seyfarth.com
     Willis Tower
 3   233 S. Wacker Drive, Suite 8000
     Chicago, Illinois 60606-6448
 4   Telephone:     (866) 460-3476
     Facsimile:     (312) 460-7000
 5
     SEYFARTH SHAW LLP
 6   Kelly L. Knudson (SBN 244445)
     E-mail: kknudson@seyfarth.com
 7   Robin E. Devaux (SBN 233444)
     E-mail: rdevaux@seyfarth.com
 8   560 Mission Street, 31st Floor
     San Francisco, California 94105
 9   Telephone:    (415) 397-2823
     Facsimile:    (415) 397-8549
10
     Attorneys for Defendant
11   UMPQUA BANK
12
13                                UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15
     KATHY BATTERSBY,                              )   Case No. _________________
16                                                 )
              Plaintiff,                           )   DEFENDANT’S NOTICE OF
17                                                 )   REMOVAL OF CIVIL ACTION TO
              v.                                   )   THE UNITED STATES DISTRICT
18                                                 )   COURT PURSUANT TO 28 U.S.C. §§
     UMPQUA BANK; and DOES 1 through 50,           )   1332, 1441, AND 1446 (DIVERSITY
19                                                 )   JURISDICTION)
              Defendant.                           )
20                                                 )   Complaint filed: September 30, 2020
                                                   )
21                                                 )   Removal from Superior Court of California,
                                                       County of Napa; Case No.: 20CV000969
22
23
24
25
26
27
28
        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                  /CASE NO. ____________________
     66457671v.1
             Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 2 of 35



 1            TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
 2   OF CALIFORNIA AND TO PLAINTIFF AND HER COUNSEL OF RECORD:
 3            PLEASE TAKE NOTICE that Defendant Umpqua Bank (“Umpqua”) hereby removes the
 4   above-entitled action from the Superior Court of the State of California in and for the County of
 5   Napa, to the United States District Court for the Northern District of California. This Court has
 6   original subject matter jurisdiction over Plaintiff’s lawsuit under 28 U.S.C. § 1332(a) because
 7   complete diversity exists and the amount in controversy exceeds $75,000. Accordingly, removal is
 8   proper on the following grounds:
 9                                             BACKGROUND
10            1.    On or about September 30, 2020, Plaintiff Kathy Battersby (“Plaintiff”) filed a
11   Complaint against Umpqua in the Superior Court of the State of California, County of Napa, Case
12   No. 20CV000969 (the “Complaint”). A true and correct copy of the Summons, Complaint, and
13   related process, pleadings, and orders served on Umpqua with the Summons are attached hereto as
14   Exhibit A.

15            2.    The Complaint purports to assert claims for relief arising out of Plaintiff’s
16   employment with Umpqua. Specifically, Plaintiff brings claims alleging: (1) “Retaliation for Making
17   Racial Harassment and Discrimination Claim in Violation of California Government Code Section
18   12940(h)”; (2) “Disability Discrimination, Failure to Accommodate Disability, and Failure to Engage
19   in the Interactive Process”; (3) “Tortious Discharge in Violation of Public Policy”; and (4) “Failure to
20   Produce Personnel Records in Violation of California Labor Code Section 1198.5.”
21            3.    On October 30, 2020, Umpqua filed an Answer to the Complaint in the Superior Court
22   of the State of California, County of Napa. A true and correct copy of the Answer is
23   attached hereto as Exhibit B.
24            4.    Exhibits A-B constitute all pleadings, process, and orders served on Umpqua and filed
25   by Umpqua in this action.
26                                      TIMELINESS OF REMOVAL
27            5.    Plaintiff served the Summons and Complaint on Umpqua on October 1, 2020. This
28   Notice of Removal is timely because thirty days from the date of service upon Umpqua of a copy of
                                                      1
        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                  CASE NO. ____________________
     66457671v.1
             Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 3 of 35



 1   the Summons and Complaint was October 31, 2020, which was a Saturday, and Umpqua is filing its
 2   Notice of Removal on the next weekday, i.e., November 2, 2020. See 28 U.S.C. § 1446 (b); Fed. R.
 3   Civ. P. 6(a)(1)(C) (where last day falls on a Saturday, Sunday, or legal holiday, the “period continues
 4   to run until the end of the next day that is not a Saturday, Sunday, or legal holiday”); see also Murphy
 5   Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 353-56 (1999) (thirty-day removal period
 6   begins when defendant is formally served).
 7                       DIVERSITY JURISDICTION UNDER 28 U.S.C. §1332(A)
 8                          COMPLETE DIVERSE CITIZENSHIP OF THE PARTIES
 9            A.     Plaintiff’s Citizenship
10            6.     Plaintiff alleges, and Umpqua is informed and believes, that Plaintiff is, and at all
11   times since the commencement of this action has been, a citizen and resident of the State of
12   California. To establish citizenship for diversity purposes, a natural person must be both (a) a citizen
13   of the United States and (b) a domiciliary of one particular state. Kantor v. Wellesley Galleries, Ltd.,
14   704 F.2d 1088, 1090 (9th Cir. 1983). Residence is prima facie evidence of domicile. Zavala v.
15   Deutsche Bank Tr. Co. Americas, No. C 13-1040 LB, 2013 WL 3474760, at *3 (N.D. Cal. July 10,
16   2013) (citing State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994)). Umpqua is
17   informed and believes, and on that basis alleges, that Plaintiff was domiciled in California while she
18   worked for Umpqua in California and remained domiciled in California at the time the Complaint
19   was filed and now at the time of this removal to federal court. Complaint, ¶ 1 (“Plaintiff KATHY
20   BATTERSBY…is a competent adult, and at all relevant times has been a resident of the State of
21   California, County of Solano.”). Plaintiff therefore is, and was at the commencement of this civil
22   action, a citizen of California.
23            B.     Umpqua’s Citizenship
24            7.     Umpqua is now, and was at the time of the filing of this action, a citizen of a State
25   other than California within the meaning of 28 U.S.C. § 1332(c)(1). For diversity purposes, “a
26   corporation is a citizen of (1) the state under whose laws it is organized or incorporated; and (2) the
27   state of its ‘principal place of business.’” Davis v. HSBC Bank Nevada, N.A., 557 F.3d 1026, 1028
28   (9th Cir. 2009) (citing 28 U.S.C. 1332(c)(1)).
                                                         2
        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                  CASE NO. ____________________
     66457671v.1
             Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 4 of 35



 1            8.         More recently, the United States Supreme Court in Hertz Corp. v. Friend, 559 U.S. 77
 2   (2010), held that a corporate entity’s “principal place of business” for determining its citizenship is its
 3   “nerve center”:
 4                 We conclude that “principal place of business” is best read as referring to the place
                   where a corporation’s officers direct, control, and coordinate the corporation’s
 5                 activities. It is the place that Courts of Appeals have called the corporation’s
                   “nerve center.” And in practice it should normally be the place where the
 6                 corporation maintains its headquarters -- provided that the headquarters is the
                   actual center of direction, control, and coordination, i.e., the “nerve center” ....
 7
 8   Id. at 92-93 (emphasis added). See Ho v. Ikon Office Solutions, Inc., 143 F. Supp. 2d 1163, 1168
 9   (N.D. Cal. 2001) (nerve center found to be location where corporation’s headquarters was located,
10   where the corporate officers worked, and from where corporate policies and procedures arose). Thus,
11   the “nerve center” is where “its executive and administrative functions are performed.” Industrial
12   Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092-93 (9th Cir. 1990).
13            9.         Umpqua is now, and ever since this action commenced has been, incorporated under
14   the laws of the State of Oregon, with its principal place of business in Roseburg, Oregon. See
15   Declaration of Ruth Rosenbaum, ¶ 4. Because Roseburg is the site of Umpqua’s corporate
16   headquarters and executive offices, and Oregon is the state in which Umpqua’s high level officers
17   direct, control, and coordinate Umpqua Bank’s activities, its “nerve center” is in Oregon.
18   Accordingly, Umpqua is, and has been at all times since this action commenced, a citizen of Oregon,
19   not California.
20            C.         Doe Defendants
21            10.        Pursuant to 28 U.S.C. § 1441(a), the residence of fictitious and unknown defendants
22   should be disregarded for purposes of establishing removal jurisdiction under 28 U.S.C. § 1332. See
23   Fristos v. Reynolds Metals Co., 615 F.2d 1209, 1213 (9th Cir. 1980) (unnamed defendants are not
24   required to join in a removal petition). Thus, the existence of Doe defendants 1 through 50, inclusive,
25   does not deprive this Court of jurisdiction.
26                                 AMOUNT IN CONTROVERSY EXCEEDS $75,000
27            11.        While Umpqua denies any liability as to Plaintiff’s claims, the amount in controversy
28   requirement is satisfied because, based on a preponderance of the evidence, the amount in
                                                       3
        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                  CASE NO. ____________________
     66457671v.1
             Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 5 of 35



 1   controversy in this action, exclusive of interest and costs, exceeds the sum of $75,000 based on the
 2   allegations, claims, and prayer for relief set forth in the Complaint. Guglielmino v. McKee Foods
 3   Corp., 506 F.3d 696, 699 (9th Cir. 2007) (an action may be removed if the defendant establishes, by a
 4   preponderance of the evidence, that the amount in controversy exceeds the jurisdictional amount);
 5   Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996) (in order to establish by a
 6   preponderance of the evidence that the amount in controversy exceeds the jurisdictional amount, the
 7   defendant must provide evidence establishing that it is “more likely than not” that the amount in
 8   controversy exceeds that amount).
 9            12.   Alleged Lost Wages: Plaintiff alleges that as a result of the alleged disability
10   discrimination, retaliation, and wrongful termination of her employment, she has “suffered and will
11   continue to incur economic damages” in an unspecified amount. Complaint, ¶ 24, see also id. ¶¶ 34,
12   44, Prayer ¶ 1. Plaintiff seeks to recover past and future loss of earnings and makes no allegation in
13   her Complaint that she has found other work, let alone that it pays the same salary that she received at
14   Umpqua. At the time of her discharge, Plaintiff’s base salary as a Store Manager II on an annualized
15   basis was $75,000. Rosenbaum Decl., ¶ 3. Plaintiff’s employment with Umpqua terminated on
16   October 21, 2019. Id.; Complaint, ¶ 9. Thus, to date, Plaintiff claims approximately twelve months of
17   back pay that would amount to at least $75,000 (her annual salary). Assuming a conservative trial
18   date of October 2021 (one year from the date of removal), Plaintiff’s back pay claim would be for 24
19   months, or $150,000. Thus, the amount placed in controversy by Plaintiff’s wrongful termination
20   claim independently exceeds the jurisdictional minimum.
21            13.   Emotional Distress Damages: In addition, Plaintiff alleges that she “has suffered and
22   will continue to…suffer non-economic damages based on embarrassment, upset, humiliation, mental
23   anguish, emotional distress…” Complaint, ¶ 24, see also id. ¶¶ 34, 44, Prayer ¶ 2. The emotional
24   distress component of Plaintiff’s alleged damages must be considered in determining whether the
25   amount in controversy requirement has been established. See Kroske v. U.S. Bank Corp., 432 F.3d
26   976, 980 (9th Cir. 2005). Further, a defendant may use damage awards in other cases to establish that
27   the amount in controversy exceeds $75,000. See Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1033
28   (N.D. Cal. 2002). Juries in California have awarded well in excess of $75,000 for emotional distress
                                                      4
        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                  CASE NO. ____________________
     66457671v.1
             Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 6 of 35



 1   damages in cases with similar FEHA allegations to this one. See, e.g., Rez v. City of Los Angeles,
 2   2000 WL 1084639 (Los Angeles County Superior Court, June 15, 2000) (jury awarded plaintiff in a
 3   national origin and religious discrimination case $1,000,000, of which $350,000 was for non-
 4   economic damages); Elliott v. City of Gardena, 2001 WL 1255712 (Los Angeles County Superior
 5   Court, July 23, 2001) (jury awarded plaintiff $1,650,000 in a discrimination and retaliation case
 6   where the plaintiff’s only claimed injury was emotional distress damages); Leimandt v. Mega RV
 7   Corp., 2011 WL 2912831 (Orange County Superior Court) (jury awarded $385,000 in pain and
 8   suffering to employee in age discrimination case). These awards demonstrate that, for diversity
 9   purposes, the value of Plaintiff's emotional distress damages exceeds the $75,000 amount in
10   controversy requirement on its own.
11            14.   Attorneys’ Fees: The Complaint also alleges that Plaintiff is entitled to recover
12   attorneys’ fees under the Fair Employment and Housing Act and the California Labor Code.
13   Complaint, ¶¶ 25, 38, 50, Prayer ¶ 4. Requests for attorneys’ fees should be taken into account in
14   ascertaining the amount in controversy. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir.
15   1998) (claims for attorneys’ fees are to be included in amount of controversy, regardless of whether
16   award is discretionary or mandatory). District Courts in California, including this Court, have
17   determined that a reasonable rate for employment cases is $300 per hour, Brady v. Mercedes-Benz
18   USA, Inc., 243 F. Supp. 2d 1004, 1011 (N.D. Cal. 2002), and that “100 hours is an appropriate and
19   conservative estimate” of the number of hours to be expended through trial for employment cases,
20   Sasso v. Noble Utah Long Beach, LLC, No. CV 14-09154-AB AJWX, 2015 WL 898468, at *6 (C.D.
21   Cal. Mar. 3, 2015). Applying those conservative assumptions here would lead to an attorneys’ fee
22   award of $30,000 (i.e., $300 x 100 hours).
23            15.   Punitive Damages: The Complaint also alleges that Plaintiff is entitled to recover
24   punitive damages. Complaint, ¶¶ 26, 40, 45, Prayer ¶ 3. Punitive damages should be considered when
25   determining the amount in controversy. See Simmons, 209 F. Supp. 2d at 1033 (recognizing that jury
26   verdicts in other similar cases in California “amply demonstrate the potential for large punitive
27   damage awards in employment discrimination cases.”). Thus, if Plaintiff is able to prove her claims at
28   trial, it is reasonable to conclude that Plaintiff will seek, and a jury may award, in excess of $75,000
                                                            5
        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                  CASE NO. ____________________
     66457671v.1
             Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 7 of 35



 1   for punitive damages.
 2            16.   For each of the foregoing reasons, while Umpqua denies any liability as to Plaintiff’s
 3   claims, it is “more likely than not” that the amount in controversy exceeds $75,000, exclusive of
 4   interest and costs, as required by 28 U.S.C. § 1332(a).
 5                                                  VENUE
 6            17.   Venue lies in the Northern District of California pursuant to 28 U.S.C. sections 1441,
 7   1446(a), and 84(a). This action was originally brought in the Superior Court of the State of
 8   California, County of Napa, and the Umpqua branch where Plaintiff worked is located in the County
 9   of Napa, City of Napa. Complaint, ¶¶ 3-4, 9.
10                                      INTRADISTRICT ASSIGNMENT
11            18.   Plaintiff alleges that her claims arose in the County of Napa. Complaint, ¶¶ 3-4, 9.
12   Assignment to the San Francisco or Oakland divisions of this Court is therefore proper under Local
13   Rule 3-2.
14                                         NOTICE OF REMOVAL
15            19.   This Notice of Removal will be promptly served on Plaintiff and filed with the Clerk
16   of the Superior Court of the State of California in and for the County of Napa.
17            20.   In compliance with 28 U.S.C. § 1446(a), true and correct copies of all “process,
18   pleadings, and orders” from the state court action served on Umpqua or filed by Umpqua are attached
19   hereto as Exhibits A-B.
20                                        PRAYER FOR REMOVAL
21            WHEREFORE, Umpqua requests that the above action pending before the Superior Court of
22   the State of California for the County of Napa be removed to the United States District Court for the
23   Northern District of California.
24   Dated: November 2, 2020                               Respectfully submitted,
25                                                         SEYFARTH SHAW LLP
26
                                                           By:
27                                                                Kelly L. Knudson
                                                                  Robin E. Devaux
28                                                         Attorneys for Defendant UMPQUA BANK
                                                       6
        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT COURT
                                  CASE NO. ____________________
     66457671v.1
Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 8 of 35




     Exhibit A




                                     Exhibit A
       Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 9 of 35

                                                                       Service of Process
                                                                       Transmittal
                                                                       10/01/2020
                                                                       CT Log Number 538335401
TO:      Debbie Hall, Legal Assistant
         Umpqua Bank
         13535 SW 72nd Ave Ste 110
         Tigard, OR 97223-8135

RE:      Process Served in California

FOR:     Umpqua Bank (Domestic State: OR)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   KATHY BATTERSBY, PLTF. vs. UMPQUA BANK, ET AL., DFTS.
DOCUMENT(S) SERVED:                -
COURT/AGENCY:                      None Specified
                                   Case # 20CV000969
NATURE OF ACTION:                  Employee Litigation - Wrongful Termination
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:          By Process Server on 10/01/2020 at 02:34
JURISDICTION SERVED :              California
APPEARANCE OR ANSWER DUE:          None Specified
ATTORNEY(S) / SENDER(S):           None Specified
ACTION ITEMS:                      SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780109482752

                                   Image SOP

                                   Email Notification, Susan Rich susanrich@umpquabank.com

                                   Email Notification, Debbie Hall debbiehall@umpquabank.com

                                   Email Notification, Andrew Ognall andrewognall@umpquabank.com

                                   Email Notification, Andy Hannon Andyhannon@umpquabank.com

                                   Email Notification, Chris Fowler chrisfowler@umpquabank.com

SIGNED:                            C T Corporation System
ADDRESS:                           208 LaSalle Ave
                                   Suite 814
                                   Chicago, IL 60604
For Questions:                     866-539-8692
                                   CorporationTeam@wolterskluwer.com




                                                                       Page 1 of 1 / NS
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
                 Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 10 of 35



                                                                 C
                                                                 v,D] Wolters Kluwer

                              PROCESS SERVER DELIVERY DETAILS




 Date:                           Thu, Oct 1, 2020

 Server Name:                    Jimmy Lizama




• Entity Served                  UMPQUA BANK

 Agent Name                      CT CORPORATION SYSTEM

 Case Number                     20CV000969

 J urisdiction                   CA




                                                             1
                                                                            zui....vuuumv
                                Case 3:20-cv-07727-AGT Document    1 Filed 11/02/20 Page 11 of 35
                                                          Napa - Civil
                                                                                                                                                         SUM-100
                                            SUMMONS                                                                         FOR COURT USE ONLY
                                                                                                                        (SOLO PARA USO DE LA CORTE)
                                     (CITACION JUDICIAL)
N OTICE TO DEFENDANT: UMPQUA BANK; and Does 1 through 50, inclusive,                                       FILED
(AVISO AL DEMANDADO):                                                                                      9/30/2020 11:53 AM
                                                                                                           Clerk of the Napa Superior Court
                                                                                                           By: Isabel Rodriguez, Deputy
YOU ARE BEING SUED BY PLAINTIFF: KATHY BATTERSBY
(LO ESTA DEMANDANDO EL DEMANDANTE):




    NOTICE! You have been sued. The court may. decide against you without your being heard 'unless Vou.respond Within 30 days. Read the Information
   below.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
   served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form if you want the court to hear your
   case. There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
   Online Self-Help Center (www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
   the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court.
       There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
   these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomle.org), the California Courts Online Self-Help Center
 (www.courtinfo.co.goviselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
             Lo han demandado. Si no respond& denfro de 30 dlas, la code puede decidir en su contra sin escuchar su versiOn. Lea la informaciOn d
  continuaci6n.
      Tiene 30 DIAS DE CALENDARIO despues de qua le entreguen este cltacion y papa/es legates para presenter una respuesta por escrito en este
  code y hacer qua se en/rogue una copla al demandante. Una carta o una ilamada telefonica no lo protegen. Su respuesta por escrito Ilene quo ester
  en formato legal correcto si desea que procesen su caso en la code. Es posible qua haya un formulario quo listed puede user para su respuesta.
  Puede encontrar estos formularios de la code y mas infonnacian en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
  blblioteca de ía yes de su condado o en la code qua le quede mas cerca. S/no puede pager la cuota de presentaci6n, pida al secreted° de la code
  qua le cid un formulario de exotic/On de pago de cuotas. Si no presenta su respuesta a !tempo, puede perder el caso por incumplimiento y /a code le
  podra guitar su sue/do, diner° y blenes sin mas advertencla.
     Hay otros requIsitos legates. Es recomendable qua llama a un abogado inmediatamente. S/no conoce a un abogado, puede Hamer a un servIclo de
  remIsion a abogados. Si no puede pager a un abogado, es posible qua cumpla con los requisitos para obtener serviclos legates gratultos de un
  programa de serviclos legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sill° web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Codes de California, (www.sucorte.ca.gov) o ponlendose en confacto con la code o el
  colegio de abogados locales. AV/SO:Por ley, la code tiene derecho a reclamar las cuotas y los costos exentos par imponer un gravamen sobre,
  cualquler recuperacion de $10,000 6 mas de valor recibida mod/ante un acuerdo o una conceslan de arbitrate on un caso de derecho civil. Tiene quo
  pager el gravamen de la code antes de quo la code puede desechar el caso.
 The name and address of the court is:                                                                     CASE NUMBER:
                                                                                                          (Ntimero del Ceso):
(El nombre y direcciOn de la corte es): Napa Superior Court
                                                                                                               20CV000969
 825 Brown St
 N apa, CA 94559
 The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direccion y el nOmero de telefono del abogado del demandante, o del demandante quo no (lone abogado, es):
 RANDAL M BARNUM,LAW OFFICES OF RANDAL M. BARNUM
 279 East H Street, BENICIA, CA 94510                                                                        (707)745-3747
 DATE:                                                               Clerk, by                                           , Deputy
(Fecha) 9/30/2020                                                   (Secretario)                  Isabel Rodriguez       (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)                  Robert E. Fleshman
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(P05-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1. -
                                     I 1 as an individual defendant.
                                  2. -
                                     I 1 as the person sued under the fictitious name of (specify):

                                       3.   X     on behalf of (specify):   Umpqua Bank
                                            under. t XCCP 416.10 (corporation)                                       CCP 416.60(minor)
                                                   71 CCP 416.20(defunct corporation)            I—I CCP 416.70 (conservatee)
                                                          CCP 416.40(association or partnership) r--1 CCP 416.90 (authorized person)
                                                          other (specify):
                                       4.   F-1   by personal delivery on (date):
                                                                                                                                                           Page 1 of I
  Form Adopted for Mandatory Use                                       SUMMONS                                                  Code of Civil Procedure §§ 412.20, 465
    Judicial Council of California                                                                                                                www.courtinfo.ce.gov
   SUM•100 [Rev. July 1, 20091                                                                                                              Westlaw Doc & Fenn Builder-
                                             cuuvuuuvci
        Case 3:20-cv-07727-AGT Document     1 Filed 11/02/20 Page 12 of 35
                                   Napa - Civil




    Randal M. Barnum State Bar No. 111287
    Jenna R. Avila       State Bar No. 307639                        FILED
 2 LAW OFFICES OF                                                    9/30/2020 11:53 AM
                       RANDAL M. BARNUM
   279  East H Street                                                Clerk of the Napa Superior Cou
 3                                                                   By: Isabel Rodriguez, Deputy
   Benicia, CA 94510
 4 Telephone: 707.745.3747
   Facsimile:     707.745.4580
 5 rbamum@rmblaw.corn
   jnunes rmblaw.corn
 6

 7   Attorneys for Plaintiff KATHY BATTERSBY

 8

 9                          SUPERIOR COURT,STATE OF CALIFORNIA

10                                          COUNTY OF NAPA

11                                   (UNLIMITED JURISDICTION)

12
     KATHY BATTERSBY,                                     CASE NO. 20CV000969
13
                       Plaintiff,•                    COMPLAINT FOR DAMAGES FOR
14           V.                                       RETALIATION FOR SUBMITTING
                                                      COMPLAINTS OF RACIAL
15   UMPQUA BANK; and Does 1 through 50,
                                                      DISCRIMINATION;DISABILITY
     inclusive,
16                                                    DISCRIMINATION,FAILURE TO
                                                      ACCOMMODATE DISABILITY,FAILURE
17                     Defendant.                     TO ENGAGE IN THE INTERACTIVE
                                                      PROCESS,TORTIOUS DISCHARGE IN
18                                                    VIOLATION OF PUBLIC POLICY, AND
19                                                    VIOLATION OF CALIFORNIA LABOR
                                                      CODE SECTION 1198.5
20

21                                                    DEMAND FOR JURY TRIAL

22

23

24          Plaintiff KATHY BATTERSBY complains and alleges as follows:

25                                      PARTIES AND JURISDICTION

26          1.      Plaintiff KATHY BATTERSBY (hereinafter "Plaintiff') is a competent adult, and

27   at all relevant times has been a resident of the State of California, County of Solano.

28          2.      Plaintiff was formerly employed by Defendant UMPQUA BANK (hereinafter

                                                     - -
                                        COMPLAINT FOR DAMAGES
        Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 13 of 35



 1   "Defendant").

 2           3.       Plaintiff is informed and believes, and based thereon alleges, that Defendant is a

 3   corporation authorized to do business in the State of California and is and was at all relevant

 4   times herein doing business in the State of California, County of Napa.

 5           4.       The employment which forms the basis of Plaintiff's complaint was made in and

 6   performed in the State of California, County of Napa.

 7           5.       Defendant is and at all relevant times was an employer of Plaintiff within the

 8   meaning of California Government Code Section 12926(d), and, subject to suit under the

 9   California Fair Employment and Housing Act, Government Code Section 12900 et seq.

10 (hereinafter "FEHA"). As Defendant is an employer within the meaning of FEHA, Defendant is

11   required by California Government Code Section 12940 et. seq. not to discriminate against an

12 employee based on her disability, to engage in the interactive process to provide reasonable

13   accommodations, and to provide reasonable accommodations to a disabled employee. Under the

14   FEHA, Defendant is also' prohibited from retaliating against Plaintiff based on a protected

15   complaint of harassment and is required to engage in a reasonable investigation of a complaint

16   of harassment.

17          6.        The true names and capacities of the Defendants named herein as Does 1 through

18   50 inclusive, whether individual, corporate, associate or otherwise, are unknown to Plaintiff at

19   this time. Plaintiff therefore sues those Defendants by fictitious names pursuant to California

20   Code of Civil Procedure Section 474. Plaintiff is informed and believes and thereon alleges that

21   each of these fictitiously named Defendants is an employee and/or agent of Defendant and, in

22   doing the things alleged herein, was acting within the course and scope of such employment

23   and/or agency, and is responsible for the occurrences and injuries herein alleged. Plaintiff will

24   amend this complaint to allege their true names and capacities when they have been determined.

25          7.     Plaintiff has exhausted all required administrative and/or statutory remedies

26   required of her prior to commencing this civil action. Plaintiff timely filed a Complaint of

27 Discrimination under the Provisions of the FEHA against Defendant for disability

28   discrimination, failure to, accommodate, failure to engage in the interactive process, and
                                                 - 2-
                                        COMPLAINT FOR DAMAGES
        Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 14 of 35


 1   retaliation for engaging in protected activities and received a "Notice of Case Closure"(Right-to-

 2   Sue Notice) from the California Department of Fair Employment and Housing ("DFEH") on

 3   May 19, 2020, allowing her to proceed with the subject action.

 4          8.       Unless otherwise provided, each cause of action set forth below is alleged against

 5   each and every Defendant, including the Doe Defendants.

 6                                       FACTUAL ALLEGATIONS

 7          9.       Plaintiff is a Black/African American woman who was formerly employed as a

 8   Manager for Defendant at its Bel Aire Plaza branch, located in Napa. Prior to Defendant's

 9   wrongful termination of Plaintiff's employment effective October 21, 2019, Plaintiff had been

10   employed by Defendant for approximately two and one-half years.

11          10.      During the time that she worked for Defendant, Plaintiff was subject to

12   discrimination and harassment by her supervisor, Linda Carlson ("Carlson"), Defendant's Vice

13   President and Area Manager. Plaintiff is informed and believes, and based thereon alleges, that

14   the discrimination and harassment of Plaintiff was motivated by Plaintiff's race. The conduct of

15   Carlson that was discriminatory and harassing included:

16               • Unfairly criticizing Plaintiff for unsatisfactory production although the branch

17                   where Plaintiff worked was chronically understaffed, which was acknowledged

18                   by Defendant and well-documented;

19               • Unfairly criticizing Plaintiff for refusing to confirm that the transfer of personal

20                   banker Josh Keen ("Keen")from Plaintiff's branch to another branch met specific

21                   criteria, which it did not;

22               • Waiving the transfer requirements for Keen in conjunction with the resignation of

23                   another branch employee and the termination of a third branch employee, leaving

24                   Plaintiff's branch critically short staffed;

25               • Falsely claiining that Plaintiff did not leave her office to assist a customer with a

26                   transaction when Plaintiff did assist the customer;

27               • Falsely claiming that Plaintiff failed to perform "one-on-ones" with employees

28                   when in fact Plaintiff not only performed them, but sent documentation to Carlson
                                                  -3-
                                         COMPLAINT FOR DAMAGES
        Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 15 of 35



 1                     regarding the one-on-one discussions; and

 2                  • Claiming that employees and customers made complaints about Plaintiff without

 3                     providing any specific information to substantiate the alleged complaints or

 4                     instructing Plaintiff on how to do better.

 5           1 1.      To further harass and discriminate against Plaintiff, Carlson consistently delivered

 6   her criticisms of Plaintiff on Fridays or the days before Plaintiff was scheduled to be away from

 7   work, knowing that Plaintiff would be unable to respond to the criticisms in a timely manner.

 8           12.       Based on the harassing and discriminatory actions of Carlson, Plaintiff had a

 9   reasonable belief that Defendant was subjecting her to harassment and discrimination because of

10   her race.

11           13,       On October 15, 2019, Plaintiff verbally complained to Kelly England

12 ("England"), Defendant's Senior Vice President, Retail Regional Director, of the discrimination

13   and harassment to which she had been subjected by Carlson. On October 16, 2019, Plaintiff

14   confirmed her complaint of harassment and discrimination in an email to England.

15           14.       In her October 16, 2019 email to England, Plaintiff also requested that Defendant

16   conduct a full and thorough investigation of her complaints of harassment and discrimination.

17           15.       Rather than conducting a full and complete investigation into Plaintiffs

18   complaints of harassment and discrimination, Defendant further discriminated and retaliated

19   against Plaintiff by terminating Plaintiff's employment effective October 21, 2019 based on

20 Plaintiff's claims of racial harassment and discrimination.
21          16.        After transmitting the October 16, 2019 email to England, Plaintiff was suffering

22 stress and anxiety by the situation that she also submitted a workers' compensation claim to

23   Defendant on that same date. Stress and anxiety is a qualified disability under the Fair

24 Employment and Housing Act. After receiving the workers' compensation claim, Defendant did

25   not engage in the legally required interactive process with Plaintiff to ascertain whether Plaintiff

26   required reasonable accommodation.

27          17.        Rather than engaging in the legally required interactive process with Plaintiff,

28   Defendant wrongfully and arbitrarily terminated Plaintiffs employment based on her disability
                                                   - 4-
                                          COMPLAINT FOR DAMAGES
        Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 16 of 35



 1   effective October 21, 2019 to discriminate against Plaintiff based on her disability, to retaliate

 2   against Plaintiff for requiring a reasonable accommodation based on her disability, and to avoid

 3   its legal obligation to reasonably accommodate Plaintiffs disability.

 4           18.    On October 29, 2019, Plaintiff's counsel submitted a written request to

 5   Defendant's counsel to obtain the complete copy of Plaintiffs personnel records pursuant to

 6   California Labor Code Section 1198.5. Defendant has not produced a complete copy of

 7   Plaintiffs personnel records to date.

 8                                 FIRST CAUSE OF ACTION
       (Retaliation for Making Racial Harassment and Discrimination Claim in Violation of
 9                        California Government Code Section 12940(h))
10          19.     Plaintiff hereby realleges and incorporates herein by reference the allegations of

11   paragraphs 1 through 18, above.

12          20.     Plaintiff was at all material times herein an employee of Defendant covered by

13   California Government Code Sections 12940. Defendant is, and at all material times hereto, an

14   employer within the meaning of California Government Code Sections 12926(d) and 12940.

15          21.     California Government Code Section 12940(h) makes it unlawful "[for any

16   employer...to discharge, expel, or otherwise discriminate against any person because the person

17   has opposed any practices forbidden under this part or because the person has filed a complaint,

18   testified, or assisted in any proceeding under this part." The Fair Employment and Housing

19   Commission's regulations provide: "It is unlawful for an employer or other covered entity to

20   demote, suspend, reduce, fail to hire or consider for hire, fail to give equal consideration in

21   making employment decisions, fail to treat impartially in the context of any recommendations for

22   subsequent employment Which the employer or other covered entity may make, adversely affect

23   working conditions or otherwise deny any employment benefit to an individual because that

24   individual has opposed practices prohibited by the Act...." Cal. Code Reg. § 7287.8(a).

25          22.    California Code of Regulations Section 7287.8 prohibits an employer from

26   retaliating against an employee for "opposing employment practices which an individual

27   reasonably believes to exist and believes to be a violation of the [FEHA]." Cal. Code Reg. §

28   7287.8(a)(1)(C). Goverment Code Section 12940 "protects an employee against unlawful
                                                -5-
                                       COMPLAINT FOR DAMAGES
        Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 17 of 35



 1   discrimination with respect not only to so-called ultimate employment actions such as

 2   termination or demotion, but also the entire spectrum of employment actions that are reasonably

 3   likely to adversely and materially affect an employee's job performance or opportunity for

 4   advancement in his or her career... [T]he phrase 'terms, conditions, or privileges' of employment

 5   must be interpreted liberally    " (Yanowitz v. L'Oreal USA, Inc. (2005) 36 Ca1.4th 1028, 1053-

 6   1054.)

 7            23,   Here, Plaintiff engaged in activities protected by the FEHA by complaining of

 8   racial harassment and discrimination in violation of FEHA.            On the heels of Plaintiff's

9    complaints, Defendant subsequently took adverse employment action against Plaintiff by

10   terminating Plaintiff's employment, thereby establishing a causal connection between the

11   protected activity and the adverse employment action.

12            24.   As a proximate and legal result of Defendant's retaliation of Plaintiff in violation

13   of California Goverment Code Section 12940 (h), Plaintiff has suffered and will continue to

14   incur economic damages and suffer non-economic damages based on embarrassment, upset,

15   humiliation, mental anguish, emotional distress, all to Plaintiff's damage in an amount according

16   to proof, and which amount is within the jurisdiction of an unlimited civil case.

17            25.   As a result of Defendant's discriminatory and retaliatory acts and statutory

18   violations as alleged herein, Plaintiff is also entitled to reasonable attorney's fees and costs

19   incurred in this action, included as provided by California Government Code Section 12965(b),

20            26.    Defendant's actions were malicious, oppressive and in conscious disregard of

21   Plaintiff's rights, entitling Plaintiff to an award of punitive damages against Defendant.

22                  WHEREFORE,Plaintiff requests relief as hereinafter provided.

23                                SECOND CAUSE OF ACTION
     (Disability Discrimination, Failure to Accommodate Disability, and Failure to Engage in
24                                    the Interactive Process)
25          27.     Plaintiff hereby realleges and incorporates herein by reference the allegations of

26   paragraphs 1 through 26 above.

27          28.      At all times during Plaintiff's employment with Defendant the California Fair

28   Employment and Housing Act (FEHA) (Govt. Code §12900 et seq.) applied to Plaintiff's
                                                 -6-
                                        COMPLAINT FOR DAMAGES
        Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 18 of 35



 1   employment.      The FEHA prohibits employment discrimination on the basis of "physical

 2   disability, mental disability and medical condition." Govt. Code §12940(a). "Mental disability"

 3   under the FEHA includes but is not limited to "any mental or psychological disorder or

 4   condition,. . such as . . . emotional or mental illness . . that limits a major life activity." Govt.

 5   Code § 12926(i)(1). The legislature has stated its intent that "disability" be construed broadly so

 6   that applicants and employees are protected from discrimination due to "actual or perceived

 7   physical or mental impairment that is disabling, potentially disabling, or perceived as disabling

 8   or potentially disabling." Govt. Code §12926.1(b).(emphasis added).

 9          29.      Stress and anxiety are qualified mental disabilities and are included in the broad

10   definition of a qualified "disability."

11          30.     The FEHA requires only that the employee have a disability that limits a major

12   life activity. Working is a major life activity. An employee is regarded as disabled whether the

13   employee cannot perform "a particular employment or class or broad range of employments."

14   Govt. Code Section 12926.1(c). Plaintiff's mental disability, stress, limited her ability to work

15   and other major life activities. Accordingly, Plaintiff's disabilities are protected under the

16   FEHA.

17          31.     Defendant engaged in disability discrimination of Plaintiff and has violated the

18   above-referenced statutes by failing to accommodate Plaintiff's disabilities and terminating

19 Plaintiff's employment to discriminate against Plaintiff based on her disabilities and to avoid its
20   legal obligation to reasonably accommodate Plaintiff's disabilities.

21          32.     "It is an unlawful employment practice...for an employer or other entity...to fail

22   to make reasonable accommodation for the known physical or mental disability of an applicant

23   or employee." California Government Code §12940(m). The failure to engage in the interactive

24   process is an independent cause of action under Government Code 12940(n). An employer must

25   engage in a "timely, good faith, interactive process . . . in response to a request for a reasonable

26   accommodation by an employee or applicant with a known physical or mental disability or non-

27   medical condition."     California Government Code §12940(n).          Defendant was aware that

28 Plaintiff suffered from a mental disability for which she required reasonable accommodations.
                                                  - 7-
                                         COMPLAINT FOR DAMAGES
         Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 19 of 35


  1    However, Defendant did not engage in the interactive process to reasonably accommodate

 2    Plaintiff's disability. Rather, Defendant avoided its legal obligation to reasonably accommodate

 3    Plaintiff by terminating Plaintiffs employment effective October 21, 2019, without engaging

 4    Plaintiff in the interactive process and because of Plaintiff's disability.

 5            33.     Defendant's above-referenced disability discrimination, failure to accommodate

 6    Plaintiff's disabilities, and failure to engage in the interactive process with Plaintiff, all constitute

 7    violations of the above-referenced provisions of the FEHA as codified in California Government

 8    Code Section 12940 et seq.

 9            34.     As a proximate and legal result of Defendant's disability discrimination, failure to

10    accommodate Plaintiff's disabilities, and failure to engage in the interactive process with

11    Plaintiff, all in violation of Government Code Section 12940 et seq. and the FEHA, Plaintiff has

12 suffered and continues to suffer substantial losses in wages, earnings, deferred compensation and

13    other employment benefits which she would have received absent Defendant's wrongful

14    termination of Plaintiff's employment. Plaintiff has also suffered and continues to suffer

15    emotional distress, embarrassment, humiliation and mental anguish, which injuries exceed the

16    normal risks of the employment relationship, all to her damage in an amount according to proof,

17    but which amount Plaintiff is informed and believes and thereon alleges is an amount within the

18 jurisdiction of an unlimited civil case.
19           35.     As a result of Defendant's disability discrimination, failure to accommodate

20 Plaintiff's disabilities, and failure to engage in the interactive process with Plaintiff, Plaintiff has

21    been required to retain an attorney, and to incur attorney's fees and costs in pursuing this action.

22 Plaintiff is entitled to recover her reasonable attorney's fees and costs incurred herein pursuant to
23    California Government Code Section 12965(b).

24           36.     Defendant's actions were malicious, oppressive and fraudulent, entitling Plaintiff

25    to an award of punitive damages against Defendant.

26           37.     As a proximate and legal result of Defendant's discrimination of Plaintiff in

27    violation of California Government Code §§ 12926(k) and 12940, Plaintiff has *suffered and

28    continues to suffer substantial losses incurred in lost wages, earnings and other employment
                                                   - 8-
                                          COMPLAINT FOR DAMAGES
        Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 20 of 35



 1   benefits and has suffered and continues to suffer embarrassment, upset, humiliation, mental

 2   anguish and emotional distress, all to her damage in an amount according to proof.

 3           38.      As a result of Defendant's discriminatory acts and statutory violations as alleged

 4   herein, Plaintiff is also entitled to reasonable attorney's fees and costs incurred in this action,

 5   included as provided by California Government Code § 12965(b).

 6           39.      As a proximate and legal result of Defendant's discrimination of Plaintiff in

 7   violation of California Government Code §§ 12926(k) and 12940, Plaintiff has suffered and will

 8   continue to suffer substantial losses in past and future wages, earnings, bonuses, deferred

 9   compensation and other employment benefits which he would have received absent Defendant's

10   discriminatory acts and statutory violations, plus expenses incurred in obtaining substitute

 I   employment, all to Plaintiff's damages in an amount according to proof.

12          40.        Defendant's actions were malicious, oppressive and in conscious disregard of

13   Plaintiff's rights, entitling Plaintiff to an award of punitive damages against Defendant.

14          WHEREFORE,Plaintiff requests relief as hereinafter provided.

15                                   THIRD CAUSE OF ACTION
                            (Tortious Discharge in Violation of Public Policy)
16

17          41.       Plaintiff realleges and incorporates by reference the allegations of Paragraphs 1

18   through 40 above.

19          42. The California Fair Employment and Housing Act(FEHA), codified in Government

20   Code Section 12940 et seq. and its relevant subparts, is a statute which establishes the

21   fundamental public policy of the State of California.

22          43.       As alleged above, Defendant's conduct violated the FEHA.                Therefore,

23   Defendant's termination of Plaintiff's employment constitutes a tortious discharge in violation of

24   public policy.

25          44.       As a proximate and legal result of Defendant's tortious discharge of Plaintiff in

26   violation of public policy, Plaintiff has suffered and continues to suffer substantial losses in

27   wages, earnings and other employment benefits which she would have received absent

28   Defendant's wrongful termination of Plaintiff's employment. Plaintiff has also suffered and
                                                  -9-
                                         COMPLAINT FOR DAMAGES
        Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 21 of 35



 1   continues to suffer emotional distress, embarrassment, humiliation and mental anguish, which

 2   injuries exceed the normal risks of the employment relationship, all to her damage, in an amount

 3   according to proof, but which Plaintiff is informed and believes thereon alleges is an amount

 4   within the jurisdiction of an unlimited civil case.

 5          45.     Defendant's actions toward Plaintiff were malicious, oppressive and in conscious

 6   disregard of Plaintiff's rights entitling Plaintiff to an award of punitive damages.

 7           WHEREFORE,Plaintiff requests relief as hereinafter provided.

 8                               FOURTH CAUSE OF ACTION
 9     (Failure to Produce Personnel Records in Violation of California Labor Code Section
                                            1198.5)
10
            46.     Plaintiff hereby realleges and incorporates herein by reference the allegations of
11
     paragraphs 1 through 45 above.
12
            47.     At all times during Plaintiff's employment with Defendant, California Labor
13
     Code Section 1198.5 was in effect and applicable to Plaintiff. California Labor Code Section
14
     1 198.5 provides in pertinent part as follows:
15
                    Upon a written request from a current or former employee, or his
16
                    or her representative, the employer shall also provide a copy of the
17                  personnel records, at a charge not to exceed the actual cost of
                    reproduction, not later than 30 calendar days from the date the
18                  employer receives the request, unless the current or former
                    employee, or his or her representative, and the employer agree in
19                  writing to a date beyond 30 calendar days to produce a copy of the
20                  records, as long as the agreed-upon date does not exceed 35
                    calendar days from the employer's receipt of the written request.
21
            48.     As set forth above, on October 29, 2019, Plaintiffs counsel submitted a written
22
     request to Defendant's Human Resources Department to obtain the complete copy of Plaintiff's
23
     personnel records pursuant to California Labor Code Section 1198.5. Defendant has not
24
     produced a complete copy of Plaintiff's personnel records to date in violation of California Labor
25
     Code Section 1198.5(b). Defendant provided a partial production which was not complete.
26
     Accordingly, Plaintiff is entitled to and requests a penalty of seven hundred fifty dollars ($750)
27
     pursuant to California Labor Code Section 1198.5(k).
28
                                                - 10 -
                                        COMPLAINT FOR DAMAGES
        Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 22 of 35



 1          49.     Plaintiff requests injunctive relief to obtain compliance with this section pursuant

 2   to California Labor Code Section 1198.5(1).

 3          50.     Plaintiff also requests an award of reasonable costs and attorney's fees incurred in

 4   this action pursuant to California Labor Code Section 1198.5(1) in an amount according to proof.

 5          WHEREFORE,Plaintiff requests relief as follows:

 6          1.     For an award of economic compensatory damages including loss of earnings and

 7   other employment benefits in amounts according to proof;

 8          2.     For an award of non-economic compensatory damages for losses resulting from

 9   humiliation, mental anguish, and emotional distress in an amount according to proof;

10          3.     For punitive damages in an amount according to proof;

11          4.     For an award of attorney's fees and costs incurred herein in amounts according to

12 proof;
13          5.     For a penalty in the amount of seven hundred fifty dollars ($750) pursuant to

14   California Labor Code Section 1198.5(k);

15          6.     For injunctive relief to obtain a complete copy of Plaintiff's personnel records

16   pursuant to California Labor Code Section 1198.5(1); and

17          7.     For such other and further relief as the court may deem proper.

18

19 Dated: Augustc_50, 2020                         LAW OFFICES OF RANDAL M. BARNUM

20
21                                                 By:
                                                              ndal M. Barn in
22                                                         Jenna R. Avila
                                                         . Attorneys for Plaintiff
23                                                         KATHY BATTERSBY
24
25

26

27
28

                                      COMPLAINT FOR DAMAGES
       Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 23 of 35



 1

 2
                                    DEMAND FOR JURY TRIAL
 3

 4         Plaintiff hereby demands that this action be tried before a jury.

 5
     Dated: August'- ,2020                       LAW OFFICES OF RANDAL M. BARNUM
 6

 7                                               By:                   (
 8                                                       R dal M. Barnu
                                                          enna R. Avila
 9                                                       Attorneys for Plaintiff
                                                         KATHY BATTERSBY _
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              - 12 -
                                      COMPLAINT FOR DAMAGES
                                                                                  Lk/L. V ULJUUOU
                               Case 3:20-cv-07727-AGT Document   1 Filed 11/02/20 Page 24 of 35
                                                          Napa Civil                                                                                                 CM-010
     ATTORNEY OR PARTY WITHOUT ATTORNEY (slaMe, Slate Bar number, and address):                                                      FOR COURT USE ONLY
 — Randal M. Barnum; Jenna R. Avila                      SBN: 111287: 307639
    LAW OFFICES OFRANDAL M BARNUM
                                                                                              FILED
    279 East H Street, BENICIA, CA 94510
        TELEPHONE NO.:(707) 745-3747
                                                                                              9/30/2020    11:53 AM
                                                      FAX NO.:(707)745-4580
   ATTORNEY FOR (Name):Plaintiff, KATHY BATTERSBY                                             Clerk of the Napa Superior Cou
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF NAPA .                                               By: Isabel Rodriguez, Deputy
      STREET ADDRESS:825 Brown St
      MAILING ADDRESS:825 Brown St
     CITY AND ZIP cam:Napa 94559
         BRANCH NAME:Historic Courthouse
   CASE NAME: KATHY BATTERSBY,Plaintiff, v. UMPQUA BANK; and Does 1 through
 50 inclusive, Defendant.
                                                                                              CASE NUMBER:
      CIVIL CASE COVER SHEET                             Complex Case Designation
 IN Unlimited                  J Limited                                                                 20CV000969
       (Amount                   (Amount                    Counter            Joinder
                                                                                              JUDGE:
       demanded                  demanded is        Filed with first appearance by defendant
       exceeds $25,000)          $25,000 or less)       (Cal. Rules of Court, rule 3.402)       DEPT:

                                    Items 1-6 below must be completed(see Instructions on  page 2).
 1. Check one box below for the case type that best describes this case:
      Auto Tort                                               Contract                                     Provisionally Complex Civil Litigation
            Auto (22)                                         17 Breach of contract/warranty (06)         (Cal. Rules of Court, rules 3.400-3.403)
            Uninsured motorist (46)                                 Rule 3.740 collections (09)                   Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property                    Other collections (09)                          Construction defect (10)
      Damage/Wrongful Death) Tort                                   Insurance coverage (18)                       Mass tort (40)
            Asbestos (04)                                    111
                                                              Other contract (37)                          LII    Securities litigation (28)
            Product liability (24)                      Real Property                                             Environmental/Toxic tort (30)
            Medical malpractice (45)                         n     Eminent domain/Inverse                         Insurance coverage claims arising from the
            Other PI/PD/WD (23)                               condemnation (14)                                   above listed provisionally complex case
       Non-PI/PD/WD (Other) Tort                             -
                                                             1 1  W• rongful eviction (33)                        types(41)

      LI    Business tort/unfair business practice (07)      -
                                                             17
                                                              O •     ther real property (26)              Enforcement of Judgment
            Civil rights (08)                           Unlawful Detainer                                        Enforcement of judgment (20)
            Defamation (13)                                  El
                                                              Commercial (31)                              Miscellaneous Civil Complaint
             Fraud (16)                                     = Residential (32)                             El=1 RICO (27)
            Intellectual property (19)                      = Drugs(38)                                         Other complaint (not specified above)(42)
            Professional negligence (25)                    Judicial Review                                Miscellaneous Civil Petition
            Other non-PI/PD/WD tort (35)                    = Asset forfeiture (05)                        17 P• artnership and corporate governance (21)
          loyment                                            -
                                                             I1    Petition re: arbitration award (11)
                                                                                                           ri O• ther petition (not specified above)(43)
      P14I Wrongful termination (36)                         n     Writ of mandate (02)
            Other employment(15)                             -
                                                             I 1   O• ther judicial review (39)
2. This case Fl is          T7 Is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. E=I Large number of separately represented parties         d.fl Large number of witnesses
   b.       Extensive motion practice raising difficult or novel e.   Coordination with related actions pending In one or more courts
            issues that will be time-consuming to resolve             In other counties, states, or countries, or In a federal court
   c.       Substantial amount of documentary evidence           f.  Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply): a.17: 1 monetary b.ri nonmonetary; declaratory or injunctive relief                                                punitive
4.    Number of causes of action (specify):
5.    This case n Is          21.1s not a class action suit.
6.    If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
Date:September 34)2020
                                                                                                    04Car
Rnndal M Barnum.(TYPE OR PRINT NAME)                                                                     (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                      NOTICE
 • Plaintiff must file thls cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
   In sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                    Page 1 of 2
Form Adopted for Mandatory Use                                                                                       Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740:
  Judicial Council of California
                                                             CIVIL CASE COVER SHEET                                          Cal. Standards of Judicial Administration, std.110
  CM-010(Rev. July I, 2007)                                                                                                                                www.courtinfo.ca.gov
                                                                                                                                               Werstlaw Dec 8. Form Builder.
                            Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 25 of 35
                                                                                                                                       CM-010
                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
  To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
  complete and file, along with your first paper, the ChM Case Cover Sheet contained on page 1. This information will be used to compile
 statistics about'the types and numbers of cases filed, You must complete items 1 through 6 on the sheet. In item 1, you must check
 one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
 check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
 To assist you In completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
 sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed In a civil case may subject a party,
  its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
 owed In a sum stated to be certain that is not more than $25,000, eXCIUSIVO of interest and attorncy's fees, arising from a transaction In
 which property, services, or money was acquired on credit, A collections case does not include an action seeking the following:(1) tort
 damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
 attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
 time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
 case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
 To Partlos in Complex CO303. In complex cases only, parties must also use the Civil Coco Cover Shoot to designate whether the
 case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be Indicated by
 completing the appropriate boxes in Items 1 and 2. If a plaintiff designates a case as complex, the cover shoot must bo served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder In the
 plaintiff's designation, a counter-designation that the case is not complex, or, If the plaintiff has made no designation, a designation that
 the case is complex.                                      CASE TYPES AND EXAMPLES
 Auto Tort                                        Contract                                            Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property                Breach of Contract/Warranty (06)               R ules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                            Breach ol Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46)(if the                             Contract (not unlawful detainer             Construction Defect (10)
          case involves an uninsured                                or wrongful eviction)                   Claims Involving Mass Tort (40)
           motorist claim subject to                        Contracl/Warranly Breach—Seller                 Securities Litigation (28)
          arbitration, check this item                          Plaintiff (not fraud or negligence)         Environmental/Toxic Tort (30)
          instead of Auto)                                  Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                                Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                            Other Breach of Contract/Warranty                    case type listed above)(41)
Tort                                                  Collections (e.g., money owed, open               Enforcement of Judgment
     Asbestos (04)                                          book accounts)(09)                              Enforcement of Judgment(20)
          Asbestos Property Damage                         Collection Case—Seller Plaintiff                     Abstract of Judgment (Out of
                                                           Other Promissory Note/Collections                          County)
          Asbestos Personal Injury/
                Wrongful Death                                  Case                                            Confession of Judgment (non-
    Product Liability (not asbestos or                I nsurance Coverage (not provisionally                          domestic relations)
          toxic/environmental)(24)                         complex)(18)                                         Sister State Judgment
     Medical Malpractice (45)                              Auto Subrogation                                     Administrative Agency Award
         Medical Malpractice—                              Other Coverage                                          (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                        Petition/Certilication of Entry of
         Other Professional Health Care                    Contractual Fraud                                        Judgment on Unpaid Taxes
                Malpractice                                Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                       Case
    Other PI/PD/WD (23)
         Premises Liability (e.g., slip              Eminent Domain/Inverse                            Miscellaneous Civil Complaint
                                                           Condemnation (14)                                RICO (27)
               and fall)
         Intentional Bodily Injury/PD/WD             Wrongful Eviction (33)                                Other Complaint (not specified
                                                                                                                above)(42)
               (e.g., assault, vandalism)            Other Real Property (e.g., quiet title)(26)
         I ntentional Infliction of                                                                             Declaratory Relief Only
                                                           Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                         Mortgage Foreclosure
         Negligent Infliction of                                                                                      harassment)
                                                           Quiet Title                                          Mechanics Lien
               Emotional Distress                          Other Real Property (not eminent
         Other Pt/PD/WO                                                                                         Other Commercial Complaint
                                                           domain, landlord/tenant, or
                                                                                                                     Case (non-tort/non-complex)
Non-PUPD/WD (Other)Tort                                    foreclosure)
                                                                                                                Other Civil Complaint
    Business Torl/Unfair Business                Unlawful Detainer                                                 (non-tort/non-complex)
        Practice (07)                                Commercial(31)                                    Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,              Residential (32)                                      Partnership and Corporate
        false arrest) (not civil                     Drugs(38) (if the case involves illegal                    Governance (21)
      . harassment)(08)                                    drugs, check this item; otherwise,              Other Petition (not specified
    Defamation (e.g., slander, libel)                •     report as Commercial or Residential)                 above)(43)
         (13)                                    Judicial Review                                                Civil Harassment
    Fraud (16)                                       Asset Forfeiture (05)                                      Workplace Violence
    Intellectual Property (19)                       Petition Re: Arbitration Award (11)                       Elder/Dependent Adult
    Professional Negligence (25)                     Writ of Mandate (02)                                            Abuse
        Legal Malpractice                                  Writ—Administrative Mandamus                        Election Contest
        Other Professional Malpractice                     Writ—Mandamus on Limited Court                      Petition for Name Change
            (not medical or legal)                            Case Matter                                      Petition for Relief From Late
     Other Non-Pl/PD/WD Tort (35)                          Writ—Other Limited Court Case                             Claim
Employment                                                    Review                                           Other Civil Petition
    Wrongful Termination (36)                        Other Judicial Review (39)
    Other Employment (15)                                  Review of Health Officer Order
                                                           Notice of Appeal—Labor
                                                              Commissioner Appeals
CM-010[Rev. July 1, 20071                                                                                                                Pogo 2 of 2
                                                     CIVIL CASE COVER SHEET
Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 26 of 35




      Exhibit B




                                      Exhibit B
                                            20CV000969
            Case 3:20-cv-07727-AGT Document    1 Filed 11/02/20 Page 27 of 35
                                      Napa - Civil




 1   SEYFARTH SHAW LLP
     Richard P. McArdle (pro hac vice application forthcoming)
 2   E-mail: rmcardle@seyfarth.com                               FILED
     Willis Tower                                                10/30/2020 1:15 PM
 3   233 S. Wacker Drive, Suite 8000                             Clerk of the Napa Superior Court
     Chicago, Illinois 60606-6448                                By: Lori Walker, Deputy
 4   Telephone:     (866) 460-3476
     Facsimile:     (312) 460-7000
 5
     SEYFARTH SHAW LLP
 6   Kelly L. Knudson (SBN 244445)
     E-mail: kknudson@seyfarth.com
 7   Robin E. Devaux (SBN 233444)
     E-mail: rdevaux@seyfarth.com
 8   560 Mission Street, 31st Floor
     San Francisco, California 94105
 9   Telephone:    (415) 397-2823
     Facsimile:    (415) 397-8549
10
     Attorneys for Defendant
11   UMPQUA BANK

12

13                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
14                                         COUNTY OF NAPA
15
     KATHY BATTERSBY,                               )    Case No. 20CV000969
16                                                  )
              Plaintiff,                            )
17                                                  )
              v.                                    )    DEFENDANT’S ANSWER TO
18                                                  )    PLAINTIFF’S COMPLAINT
     UMPQUA BANK; and DOES 1 through 50,            )
19                                                  )    Complaint filed: September 30, 2020
              Defendant.                            )
20                                                  )
                                                    )
21                                                  )
22

23

24

25

26

27

28

                    DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT /CASE NO. 20CV000969
     66457341v.1
            Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 28 of 35



 1            Defendant, Umpqua Bank, (“Defendant”), by and through its attorneys, Seyfarth Shaw, LLP,
 2   hereby responds to Plaintiff, Kathy Battersby’s (“Plaintiff”) Complaint as follows:
 3                                            GENERAL DENIAL
 4            Pursuant to California Code of Civil Procedure section 431.30(d), Defendant generally denies
 5   each and every allegation and cause of action contained in Plaintiff’s Complaint. In further answer to
 6   the Complaint and without limiting the generality of the foregoing, Defendant denies that Plaintiff
 7   has been damaged in any amount, or at all, by reason of any act or omission of Defendant.
 8                                          SEPARATE DEFENSES
 9            In further answer to the Complaint, and as separate and distinct affirmative and other
10   defenses, Defendant alleges as follows, without thereby assuming the burden of proof on any defense
11   on which it would not otherwise have the burden of proof by operation of law.
12                                              FIRST DEFENSE
13                        (Failure to State a Claim for Relief - All Causes of Action)
14            The Complaint, and each purported cause of action alleged therein, fails to state causes of

15   action upon which relief can be granted.
16                                            SECOND DEFENSE
17                               (Statute of Limitations - All Causes of Action)
18            The Complaint, and each purported cause of action contained therein, is barred by the
19   applicable statute of limitations, including but not limited to, California Code of Civil Procedure
20   sections 335.1, 338, 340, and 343, and California Government Code sections 12960 and 12965.
21                                              THIRD DEFENSE
22                                       (Waiver - All Causes of Action)
23            Plaintiff, by her own conduct and actions, has waived his right to assert the purported claims
24   contained in the Complaint and each purported cause of action therein against Defendant.
25                                            FOURTH DEFENSE
26                                     (Ratification - All Causes of Action)
27            Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred to the
28   extent that Plaintiff ratified Defendant’s alleged actions.
                                                         1
                   DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT /CASE NO. 20CV000969
     66457341v.1
            Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 29 of 35



 1                                               FIFTH DEFENSE
 2                                       (Estoppel - All Causes of Action)
 3             Plaintiff, by her own conduct and actions, is barred by the doctrine of estoppel from pursuing
 4   her Complaint and each purported cause of action contained therein.
 5                                               SIXTH DEFENSE
 6                                        (Laches - All Causes of Action)
 7             Plaintiff is barred by the doctrine of laches from pursuing the Complaint, and each purported
 8   cause of action alleged therein, because Plaintiff exercised inexcusable delay in commencing this
 9   action.
10                                             SEVENTH DEFENSE
11                                    (Unclean Hands - All Causes of Action)
12             Plaintiff’s Complaint, and each and every cause of action alleged therein, is barred by the
13   doctrine of unclean hands.
14                                             EIGHTH DEFENSE
15                                    (Judicial Estoppel - All Causes of Action)
16             Plaintiff’s Complaint, and each and every cause of action alleged therein, is barred by the
17   doctrine of judicial estoppel.
18                                              NINTH DEFENSE
19                            (Collateral Estoppel and Res Judicata - All Causes of Action)
20             Plaintiff’s Complaint, and each and every cause of action alleged therein, is barred by the
21   doctrines of collateral estoppel and res judicata.
22                                              TENTH DEFENSE
23   (Failure to Take Advantage of Preventative/Corrective Opportunities/Avoidable Consequences
                                        - All Causes of Action)
24
               Plaintiff unreasonably failed to take advantage of any preventive or corrective opportunities
25
     provided by Defendant or to otherwise avoid harm. To the extent Plaintiff suffered any alleged harm,
26
     Plaintiff’s reasonable use of such procedures would have prevented all, or part, of the harm allegedly
27
     suffered by Plaintiff. Accordingly, Plaintiff’s claims are barred or, alternatively, her relief is limited.
28
                                                          2
                    DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT /CASE NO. 20CV000969
     66457341v.1
            Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 30 of 35



 1                                           ELEVENTH DEFENSE
 2                                 (Failure to Mitigate - All Causes of Action)
 3            Plaintiff is barred from recovering any compensatory damages, and/or any recovery for
 4   compensatory damages must be reduced, by virtue of her failure to exercise reasonable diligence to
 5   mitigate her alleged damages.
 6                                            TWELFTH DEFENSE
 7                               (Scope of Employment - All Causes of Action)
 8            Defendant is not liable for the alleged conduct of its employees to the extent that such conduct
 9   was outside the course and scope of their employment.
10                                          THIRTEENTH DEFENSE
11                     (Legitimate Non-Discriminatory Factors - All Causes of Action)
12            Plaintiff may not obtain the relief requested in her Complaint because any adverse
13   employment actions taken against her were based on legitimate, non-discriminatory and/or non-
14   retaliatory factors and not any protected characteristic.
15                                         FOURTEENTH DEFENSE
16                                 (Lack of Knowledge - All Causes of Action)
17            Plaintiff’s claims are barred because Defendant was not aware of, and had no basis to suspect,
18   the discrimination, harassment, and/or retaliation alleged in Plaintiff’s Complaint.
19                                           FIFTEENTH DEFENSE
20                                        (Setoff - All Causes of Action)
21            To the extent Plaintiff has received other benefits and/or awards attributable to an injury for
22   which she seeks compensation in this case, such benefits and/or awards should offset, in whole or in
23   part, any award she receives here for the same injury.
24                                           SIXTEENTH DEFENSE
25                   (Proper Exercise of Management Discretion - All Causes of Action)
26            Any and all conduct of which Plaintiff complains or which is attributed to Defendant was a
27   just and proper exercise of management discretion, at all times privileged and justified, and
28   undertaken for fair and honest reasons or belief, in good faith and without malice.
                                                         3
                   DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT /CASE NO. 20CV000969
     66457341v.1
            Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 31 of 35



 1                                         SEVENTEENTH DEFENSE
 2                                 (Lack of Causation - All Causes of Action)
 3            Plaintiff’s alleged injuries and/or damages, if any, were not proximately caused by the acts or
 4   omissions of Defendant, and any injury and/or damages that Plaintiff alleges she suffered, if any,
 5   resulted from a cause or causes not legally or proximately related to any act or omission of
 6   Defendant. Further, to the extent Plaintiff suffered any symptoms of emotional distress or injury, they
 7   were the result of a pre-existing psychological disorder or alternative concurrent cause, and not the
 8   result of any act or omission of Defendant.
 9                                          EIGHTEENTH DEFENSE
10                              (After-Acquired Evidence - All Causes of Action)
11            Plaintiff’s claims are barred, or she is precluded from recovering damages, to the extent that
12   Defendant learns through after-acquired evidence that she engaged in any fraud or other misconduct
13   that, if known, would have caused Plaintiff to be terminated.
14                                          NINETEENTH DEFENSE
15                       (Workers’ Compensation Exclusivity - All Causes of Action)
16            Any and all claims by Plaintiff based in whole or in part upon any alleged physical or
17   emotional injury or distress are barred and preempted by the exclusivity provision of the California
18   Workers’ Compensation Act. Cal. Lab. Code §§ 132a and 3200 et seq.
19                                          TWENTIETH DEFENSE
20         (Good Faith Participation in Interactive Process - Second and Third Causes of Action)
21            Plaintiff’s second and third causes of action are barred because Defendant attempted to
22   engage in a timely, good faith, interactive process with Plaintiff to determine effective reasonable
23   accommodation, if any, for her alleged disability, and Plaintiff was responsible for any breakdown in
24   the interactive process.
25                                        TWENTY-FIRST DEFENSE
26                          (Undue Hardship - Second and Third Causes of Action)
27            Plaintiff’s second and third causes of action are barred because Plaintiff’s alleged disability
28   could not be accommodated without undue hardship to Defendant.
                                                          4
                   DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT /CASE NO. 20CV000969
     66457341v.1
            Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 32 of 35



 1                                        TWENTY-SECOND DEFENSE
 2                  (Obligation to Accommodate Fulfilled - Second and Third Causes of Action)
 3            Plaintiff’s second and third causes of action are barred because Defendant fulfilled whatever
 4   obligations it may have had to reasonably accommodate Plaintiff’s alleged disability to the extent
 5   possible in light of the business necessities.
 6                                         TWENTY-THIRD DEFENSE
 7                 (Inability to Perform Essential Functions - Second and Third Causes of Action)
 8            Plaintiff’s second and third causes of action are barred because Plaintiff could not perform the
 9   essential functions of her position, with or without reasonable accommodation, in a manner which
10   would not endanger the health or safety of herself or others.
11                                       TWENTY-FOURTH DEFENSE
12                             (No Basis for Punitive Damages - All Causes of Action)
13            Plaintiff’s Complaint, and each and every cause of action alleged therein, fails to allege facts
14   sufficient to allow recovery of punitive or exemplary damages from Defendant.
15                                         TWENTY-FIFTH DEFENSE
16                          (Punitive Damages Unconstitutional - All Causes of Action)
17            To the extent that Plaintiff seeks punitive or exemplary damages in his Complaint, he violates
18   the rights of Defendant to protection from “excessive fines” as provided in the Eighth Amendment to
19   the United States Constitution and in Article I, Section 17 of the Constitution of the State of
20   California and the rights of Defendant to procedural and substantive due process under the Fifth and
21   Fourteenth Amendments to the United States Constitution and under the Constitution of the State of
22   California.
23                                         TWENTY-SIXTH DEFENSE
24           (Lack of Jurisdiction Due to Binding Arbitration Agreement - All Causes of Action)
25            Plaintiff’s Complaint, and each cause of action contained therein, is barred to the extent that
26   Plaintiff’s claims are covered by an applicable arbitration agreement.
27
28
                                                         5
                       DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT /CASE NO. 20CV000969
     66457341v.1
            Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 33 of 35



 1                                      TWENTY-SEVENTH DEFENSE
 2                  (Failure to Comply with Employer Instructions - All Causes of Action)
 3            Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff failed to comply with
 4   all the directions of her employer concerning the services for which she was engaged. Cal. Lab. Code
 5   § 2856.
 6                                       TWENTY-EIGHTH DEFENSE
 7                                       (Consent - All Causes of Action)
 8            Plaintiff’s Complaint is barred, in part, to the extent that Plaintiff consented to Defendant’s
 9   conduct which she now claims forms the basis of her claims.
10                                        TWENTY-NINTH DEFENSE
11                                    (Same Decision - All Causes of Action)
12            To the extent that Plaintiff demonstrates her protected status was a substantial motivating
13   factor for any challenged employment action, Defendant would have taken the same action absent the
14   substantial motivating factor. As a result, the court may not award Plaintiff damages, back pay, or
15   order reinstatement. Harris v. City of Santa Monica, 56 Cal. 4th 203, 211 (2013).
16                                           THIRTIETH DEFENSE
17           (Failure to Exhaust Administrative Remedies - First and Second Causes of Action)
18            Plaintiff’s causes of action are barred to the extent she has failed to exhaust her administrative
19   remedies and/or procedural remedies as required by California law, including but not limited to, those
20   prescribed under the California Fair Employment and Housing Act.
21                                         THIRTY-FIRST DEFENSE
22                         (National Bank Act Preemption - Third Cause of Action)
23            Plaintiff’s claim for wrongful termination is barred to the extent it is preempted by the
24   National Bank Act.
25                                        RESERVATION OF RIGHTS
26            Defendant presently has insufficient knowledge or information upon which to form a belief
27   whether there may be additional, as yet unstated, defenses. Defendant reserves the right to assert
28
                                                          6
                   DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT /CASE NO. 20CV000969
     66457341v.1
            Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 34 of 35



 1   additional defenses in the event that discovery or investigation indicates that such defenses would be
 2   appropriate.
 3                                                 PRAYER
 4             WHEREFORE, Defendant prays for judgment against Plaintiff as follows:
 5             1.    That Plaintiff takes nothing by way of her Complaint;
 6             2.    That Defendant did not damage or harm Plaintiff, in any way;
 7             3.    That judgment be entered in favor of Defendant and against Plaintiff on all causes of
 8   action;
 9             4.    That Defendant be awarded reasonable attorneys’ fees according to proof;
10             5.    That Defendant be awarded its costs of suit incurred herein; and
11             6.    That Defendant be awarded such other and further relief as the Court may deem
12   appropriate.
13
14   Dated: October 30, 2020                                      Respectfully submitted,
15                                                                SEYFARTH SHAW LLP
16
                                                                  By:
17                                                                       Kelly L. Knudson
                                                                         Robin E. Devaux
18
                                                                  Attorneys for Defendant
19                                                                UMPQUA BANK
20
21
22
23
24
25
26
27
28
                                                       7
                    DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT /CASE NO. 20CV000969
     66457341v.1
                   Case 3:20-cv-07727-AGT Document 1 Filed 11/02/20 Page 35 of 35



 1                                                     PROOF OF SERVICE
 2          I am a resident of the State of California, over the age of eighteen years, and not a party to the
     within action. My business address is 560 Mission Street, 31st Floor, San Francisco, California 94105.
 3   On October 30, 2020, I served the within document(s):
 4                           DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
 5          I sent such document from facsimile machines (415) 397-8549 on October 30, 2020. I certify that said transmission
      
       was completed and that all pages were received and that a report was generated by said facsimile machine which
 6          confirms said transmission and receipt. I, thereafter, mailed a copy to the interested party(ies) in this action by
            placing a true copy thereof enclosed in sealed envelope(s) addressed to the parties listed below.
 7
            by placing the document(s) listed above in a sealed envelope with postage thereon fully prepaid, in the United States
 8    
       mail at San Francisco, California, addressed as set forth below.

 9          by causing personal delivery of the document(s) listed above via Nationwide Legal LLC by messenger to the
      
       person(s) at the address(es) set forth below.
10
            by placing the document(s) listed above, together with an unsigned copy of this declaration, in a sealed envelope or
11    
       package provided by an overnight delivery carrier with postage paid on account and deposited for collection with
            the overnight carrier at San Francisco, California, addressed as set forth below.
12
            by transmitting the document(s) listed above, electronically, via the e-mail addresses set forth below.
13    
14           Randal M. Barnum, Esq.
             Jenna R. Avila, Esq.
15           LAW OFFICES OF RANDAL M. BARNUM
16           279 East H Street
             Benicia, CA 94510
17           Telephone: 707.745.3747
             Facsimile:    707.745.4580
18           rbarnum@rmblaw.com
             jnunes@rmblaw.com
19           Attorneys for Plaintiff KATHY BATTERSBY
20
21           I am readily familiar with the firm's practice of collection and processing correspondence for
     mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day with
22   postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of the party
     served, service is presumed invalid if postal cancellation date or postage meter date is more than one day
23   after date of deposit for mailing in affidavit.
24          I declare under penalty of perjury under the laws of the State of California that the above is true
     and correct. Executed on October 30, 2020, at San Francisco, California.
25
26
27                                                                                     Jennifer Doctor
28


                                           PROOF OF SERVICE / CASE NO. 20CV000969
     66471981v.1
